 


114 S1576 RH: Representative Payee Fraud Prevention Act of 2015
U.S. Senate
2016-12-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



ID 
Union Calendar No. 707 
114th CONGRESS2d Session 
S. 1576 
[Report No. 114–695, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2015 
Referred to the Committee on Oversight and Government Reform 
 

July 21, 2016
Reported and referred to the Committee on the Judiciary for a period ending not later than December 31, 2016, for consideration of such provisions of the bill as fall within that committee’s jurisdiction under clause 1(I) of Rule X

 
December 30, 2016 
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend title 5, United States Code, to prevent fraud by representative payees. 
 
 
1.Short titleThis Act may be cited as the Representative Payee Fraud Prevention Act of 2015.  2.Representative Payee Fraud (a)In general (1)CSRSSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8345 the following: 
 
8345a.Embezzlement or conversion of payments 
(a)In generalIt shall be unlawful for any person that is authorized by the Office under section 8345(e) to receive payments on behalf of a minor or an individual mentally incompetent or under other legal disability to embezzle or in any manner convert all or any part of the amounts received from such payments to a use other than for the use and benefit of such minor or individual.  (b)PenaltyAny person who violates subsection (a) shall be fined under title 18, imprisoned for not more than 5 years, or both.  
(c)Prima facie evidenceAny willful neglect or refusal to make and file proper accountings or reports concerning the amounts received from payments authorized under section 8345(e) as required by law shall be taken to be sufficient evidence prima facie of the embezzlement or conversion of such amounts..  (2)FERSSubchapter VI of chapter 84 of title 5, United States Code, is amended by inserting after section 8466 the following: 
 
8466a.Embezzlement or conversion of payments 
(a)In generalIt shall be unlawful for any person that is authorized by the Office under section 8466(c) to receive payments on behalf of a minor or an individual mentally incompetent or under other legal disability to embezzle or in any manner convert all or any part of the amounts received from such payments to a use other than for the use and benefit of such minor or individual.  (b)PenaltyAny person who violates subsection (a) shall be fined under title 18, imprisoned for not more than 5 years, or both.  
(c)Prima facie evidenceAny willful neglect or refusal to make and file proper accountings or reports concerning the amounts received from payments authorized under section 8466(c) as required by law shall be taken to be sufficient evidence prima facie of the embezzlement or conversion of such amounts..  (3)Technical and conforming amendments (A)The table of sections for chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8345 the following: 
 
 
8345a. Embezzlement or conversion of payments..  
(B)The table of sections for chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8466 the following:   8466a. Embezzlement or conversion of payments..  (b)Limitations on appointments of representative payees (1)CSRSSection 8345 of title 5, United States Code, is amended by inserting after subsection (e) the following: 
 
(f)The Office may not authorize a person to receive payments on behalf of a minor or individual of legal disability under subsection (e) if that person has been convicted of a violation of— (1)section 8345a or 8466a;  
(2)section 208 or 1632 of the Social Security Act (42 U.S.C. 408 and 1383a); or  (3)section 6101 of title 38, United States Code..  
(2)FERSSection 8466 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office may not authorize a person to receive payments on behalf of a minor or individual of legal disability under subsection (c) if that person has been convicted of a violation of— 
(1)section 8345a or 8466a;  (2)section 208 or 1632 of the Social Security Act (42 U.S.C. 408 and 1383a); or  
(3)section 6101 of title 38, United States Code..   December 30, 2016 The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 